Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   October 28, 2014

The Court of Appeals hereby passes the following order:

A15D0093. RODNEY PETERSON v. THE STATE.

      In 2007, Rodney Peterson pled guilty to multiple offenses, including
aggravated assault. He later filed a motion to vacate and set aside the judgment,
which the trial court denied. Peterson sought discretionary review of this order, but
we dismissed the application because it was not timely filed.1 Peterson subsequently
filed a motion to correct a void sentence, which the trial court denied. Peterson filed
a notice of appeal and an application for discretionary appeal of the trial court’s order.
We dismissed both based upon his failure to raise a valid void-sentence claim.2
Peterson then filed a motion to vacate and void illegal conviction, which the trial
court dismissed on September 17, 2014. Peterson has filed the present application for
discretionary appeal from this order. We, however, lack jurisdiction.
      In his motion, Peterson argued that counts in his indictment should have been
merged. As found by our Supreme Court, however, a claim that two convictions
should have been merged constitutes an attack on the convictions, not the sentence,
and an order denying or dismissing such an attack is not subject to appeal. See
Williams v. State, 287 Ga. 192, 193-194 (695 SE2d 244) (2010). Under these
circumstances, we lack jurisdiction to consider the merits of this application for
discretionary appeal, which is hereby DISMISSED.



      1
          Peterson v. State, A12D0274 (dismissed March 2, 2012).
      2
     Peterson v. State, A13D0183 (dismissed Jan. 23, 2013); Peterson v. State,
A14A0255 (dismissed Oct. 8, 2013).
Court of Appeals of the State of Georgia
                                     10/28/2014
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.